Citation Nr: 0514138	
Decision Date: 05/24/05    Archive Date: 06/01/05

DOCKET NO.  03-29 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
warrant reopening the claim for recognition of qualifying 
military service. 

(The issue of clear and unmistakable error in an August 1997 
Board decision denying the appellant's eligibility to receive 
VA benefits on the basis that her spouse did not have 
recognized military service, is the subject of a separate 
decision.)


ATTORNEY FOR THE BOARD

K. Clarkson, Counsel


INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, the Republic of 
the Philippines. 

When the appellant filed her substantive appeal in September 
2003, a hearing before the Board was requested.  However, the 
request was later withdrawn in March 2005.


FINDINGS OF FACT

1.  In an unappealed decision of August 1997, the Board 
denied the appellant's claim on the basis that her spouse did 
not have the required military service to be eligible for VA 
benefits. 

2.  The evidence reviewed and submitted since the Board 
denied the claim in August 1997 is cumulative and redundant, 
and either by itself or in connection with evidence 
previously assembled is not so significant that it must be 
considered in order to fairly decide the merits of the claim 
does not raise a reasonable possibility of substantiating the 
claim.


CONCLUSIONS OF LAW

1.  The August 1997 Board decision is final.  38 U.S.C.A. §§ 
5108, 7104 (West 2002); 38 C.F.R. §20.1110 (2004).

2.  Evidence submitted since the August 1997 Board decision 
is not new and material, and the claim is not reopened.  38 
U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 20.1110 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board recognizes that the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106- 475, 114 Stat. 2096 (2000) (VCAA), 
is currently in effect.  See 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2004).  In this case, the RO 
informed the appellant that her claim would not be reopened 
since the evidence submitted was duplicative and did not show 
that her spouse had qualifying service.  VA's General Counsel 
recently issued a decision which found that under 38 U.S.C. § 
5103(a), VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim 
where that claim cannot be substantiated because there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit.  Further, 
under 38 U.S.C.A. § 5103A, VA is not required to assist a 
claimant in developing evidence to substantiate a claim where 
there is no reasonable possibility that such aid could 
substantiate the claim because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit.  See VAOPGCPREC 5-2004.  
Therefore, in a case such as this, there is no additional 
information or evidence that could be obtained to 
substantiate the claim.  Accordingly, the Board has decided 
the appeal without any further consideration of the VCAA.

Prior unappealed decisions of the Board are final.  38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1110 (2004).  
However, if new and material evidence is presented or secured 
with respect to a claim, which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  When 
determining whether additional evidence is new and material, 
VA must determine whether such evidence has been presented 
under 38 C.F.R. § 3.156(a) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108 (West 2002).  
Specifically, under 38 C.F.R. § 3.156(a), new and material 
evidence is defined as evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

With respect to reopening, the amendments at 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii) redefine new and material evidence 
and the duty to assist in applications to reopen previously 
and finally denied claims but were made effective as of the 
date of publication (August 29, 2001) and apply only to 
applications to reopen a previously denied claim filed on or 
after August 29, 2001.  These regulations are applicable in 
this case as the appellant's claim to reopen was filed after 
August 29, 2001.  Therefore, the Board will apply the current 
version of the regulation.

The appellant's spouse died in October 1989.  In connection 
with a claim for burial benefits, the United States Army 
Reserve Personnel Center certified in January 1991 that the 
appellant's spouse had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.

A hearing was held before the RO in April 1991 with regard to 
the claim for burial benefits.  At that time, the appellant 
testified that she did not have documentary evidence 
regarding her spouse's alleged World War II service.  
However, she testified that she was married to him at the 
time she claims he was engaged in active service.  She 
recalled that they seldom saw each other during the war and 
that he wore a uniform with patches.

In December 1995, the appellant submitted a Certification 
from the Republic of the Philippines dated in February 1990 
that reflects that the appellant's deceased spouse had 
military service during WW II.  The information contained on 
this document shows that the appellant's spouse was with 
USAFFE/Recognized Guerilla from 1941 to 1946.  

The appellant initiated a claim for death benefits in January 
1996.  The RO denied the claim in May 1996, and the appellant 
was informed of her appellate rights.  She appealed the 
matter to the Board.  In an August 1997 decision, the Board 
issued a final decision denying the claim on the basis that 
the appellant's spouse did not have active or recognized 
military service and is not considered a "veteran" for VA 
purposes.  

In January 2001, the RO received another claim for benefits.  
The appellant filed a May 1998 certification from the General 
Headquarters of the Armed Forces of the Philippines Office of 
the Adjutant General.  Additional certifications dated in 
February 1990 and August 2003 were submitted at later dates, 
and contain the same information.  In February 2004, the 
appellant filed a statement regarding her spouse's life 
history.  

Here, the evidence submitted is not new and material.  The 
evidence does not include service department findings that 
would verify qualifying service that would be binding on VA 
for purposes of establishing service in the U.S. Armed 
Forces.  Dacoron v. Brown, 4 Vet. App. 115, 120 (1993).  
Regarding the other information submitted, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) has held that, "VA is prohibited from 
finding, on any basis other than a service department 
document, which VA believes to be authentic and accurate, or 
service department verification, that a particular individual 
served in the U.S. Armed Forces."  Duro v. Derwinski, 2 Vet. 
App. 530, 532 (1992).  Overall, the evidence submitted does 
not show that the appellant's spouse had the qualifying 
service, which was the basis for the prior denials of the 
appellant's claim.  Therefore, the claim is not reopened.


ORDER

New and material evidence has not been submitted to warrant 
reopening the claim for recognition of qualifying military 
service. 



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


